Company Contact: Agency Contact: Joseph W. Baty, Chief Financial Officer Keith Lippert / Kirsten Chapman (801) 975-5186 Lippert / Heilshorn & Associates email: joeb@schiffnutrition.com (212) 838-3777 / (415) 433-3777 www.schiffnutrition.com email: KChapman@lhai.com SCHIFF NUTRITION INTERNATIONAL, INC. ANNOUNCES FISCAL 2008 FOURTH QUARTER AND YEAR-END RESULTS Salt Lake City, Utah, August 12, 2008: Schiff Nutrition International, Inc., (NYSE: WNI), announced results for the fiscal 2008 fourth quarter and year ended May 31, Financial Results Schiff Nutrition’s net sales were $50.4 million for the three months ended May 31, 2008, compared to $43.2 million for the same period in fiscal 2007.For the fiscal 2008 fourth quarter, Schiff Nutrition reported net income of $2.8 million, or $0.10 per diluted share, compared to net income of $3.7 million, or $0.13 per diluted share, for the same period a year ago.Fiscal 2008 fourth quarter results included after-tax charges of $0.8 million related to pursuit of a potential acquisition and $0.4 million associated with the first quarter declaration of a special dividend. Schiff Nutrition’s net sales were $176.9 million for the year ended May 31, 2008, compared to $172.7 million for fiscal 2007.For fiscal 2008, Schiff Nutrition reported net income of $11.3 million, or $0.40 per diluted share, compared to net income of $12.4 million, or $0.45 per diluted share, for fiscal 2007.Fiscal 2008 results included the after-tax charge of $0.8 million noted above as well as an aggregate after-tax charge of $3.0 million associated with the special dividend. Bruce Wood, President and Chief Executive Officer, stated, “Our fourth quarter sales increased 16.8% versus the year ago period, reflecting continued growth from our branded products, including the market test of a new branded product,
